Citation Nr: 0322115	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-04 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
changes of the cervical spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for spondylolisthesis 
at L5-S1.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1975.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which denied the veteran's application to reopen 
claims for service connection for degenerative changes of the 
cervical spine and spondylolisthesis at L5-S1.

The Board decision below reopens both claims on appeal.  The 
issues of service connection for cervical and lumbar spine 
disabilities are further addressed in the remand appended to 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed September 1995 RO decision denied service 
connection for degenerative changes of the cervical spine.

3.  Evidence added to the record since the September 1995 RO 
decision is relevant and, when viewed in conjunction with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for degenerative changes of the 
cervical spine.

4.  An unappealed September 1995 RO decision denied service 
connection for spondylolisthesis at L5-S1.

5.  Evidence added to the record since the September 1995 RO 
decision is relevant in nature and, when viewed in 
conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
spondylolisthesis at L5-S1.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1995 RO decision 
denying service connection for degenerative changes of the 
cervical spine is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).

2.  Evidence received since the September 1995 RO decision 
denying service connection for spondylolisthesis at L5-S1 is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5108 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claims for service connection are reopened 
by this decision, the enhanced duty to notify and assist 
provisions of VCAA and its implementing law and regulation 
are applicable to them.  As noted in the introduction to this 
decision, the Board is undertaking additional development 
under the VCAA to assist the veteran with his claims.  

Factual Background

The Board has submitted various pieces of correspondence to 
VA, and offered personal testimony before a Decision Review 
Officer in August 2002, in which he continues to contend that 
he now has degenerative changes of the cervical spine and 
spondylolisthesis at L5-S1 due to an inservice incident 
during which he was cut on the back of his head while riding 
in the back of a troop carrier.  The Board notes that the 
veteran is service-connected for residuals of a laceration to 
the back of the head.  

A September 1995 RO decision denied service connection for 
degenerative changes of the cervical spine and 
spondylolisthesis at L5-S1.  That decision was not appealed 
and became final.

Evidence of record at the time of the September 1995 rating 
decision included the veteran's service medical records.  
They show that in March 1970 the veteran sustained a scalp 
laceration.  Skull films were negative.  The wound was 
cleaned and closed with 00-silk sutures and dry sterile 
dressing.  In August 1970, the veteran complained of back-
ache of three weeks' duration.  There was no history of 
recent trauma or injury to the back.  On physical 
examination, there was mild scoliosis to the right, pain in 
the left paravertebral area, with straight leg raising to 90 
degrees.  Sensation was intact and great toe strength was 
good.  The impression was low back pain.  The report of the 
veteran's September 1970 separation medical examination 
indicates that his spine and head, face, neck and scalp were 
normal on clinical examination.  The veteran was noted to 
deny current medical problems, and no defects or diagnoses 
were identified.  

VA records show that in January 1985, the veteran complained 
of headaches.  He provided a history of a laceration to the 
back of the head in 1970 caused by a forklift.  A 1989 barium 
enema showed a second degrees spondylolisthesis of L5-S1. 

Private chiropractic reports from Paul A. Brinkerhoff, D.C., 
show notes pertaining to the veteran's cervical spine in 
1991.  A May 1995 opinion provides that the veteran informed 
him that he had suffered a severe blow to the head while in 
the armed services.  The chiropractor stated that in his 
opinion the severe blow to the veteran's head could have 
caused multiple degenerated areas, and osseous structure 
changes as well as many areas of biomechanical instabilities 
in his cervical region.  

Evidence received after the September 1995 rating decision 
includes a June 1978 statement in which a private medical 
doctor relates that he examined the veteran earlier that 
month, at which point the veteran complained of dull 
lumbosacral pain and intermittent stiffness.  The veteran 
said that he was lifting a compressor at work the day before 
and felt something pull in his back.  The veteran's past 
history indicated that he had experienced some ill-defined 
nondescript backache prior to the accident but never as 
severe.  Results of physical examination and x-ray were 
provided.  The diagnosis was strain, acute lumbosacral, mild; 
and possible spondylolysis antedating the accident. 

An August 1990 VA physical therapy note indicates that the 
veteran suffered an acute back strain during a motor vehicle 
accident in August 1990.  He complained of constant pain 
between the shoulder blades, mid-back and cervical areas.  
The report of an x-ray conducted in August 1990 indicated 
that no evidence of a fracture could be seen.  There was 
second degree spondylolisthesis of L5 on S1.  No other 
abnormalities were seen.  

A July 1998 report from Steven Peck, D.C., indicates that the 
veteran reported having sustained a blow to the head while 
serving in the armed forces, followed by periodic symptoms 
relating to his neck.  The private chiropractor stated that a 
blow to the head can cause a whiplash type injury to the 
joints and soft tissue structures of the spine resulting in 
long-term instabilities of the damaged regions.  These types 
of injuries can lead to degenerative processes of the joint 
structures leading to related symptoms.  The private 
chiropractor opined that the blow to the head, as the veteran 
stated, "could have caused" joint injury and degeneration 
that have resulted din biomechanical instabilities causing 
long-standing continuous or periodic symptoms of the spine.

Reports of private neurological examinations conducted in 
July 1998 and January 2000 each provide that the veteran had 
a head injury about 28 years earlier when a forklift struck 
him in the back of the skull.  Localized tenderness began in 
approximately 1996.  Results of general physical and 
neurological examination were provided.  The assessment in 
1998 was localized area of pain involving the scalp, which 
was pressure-sensitive, that had nothing to do with 
intracranial structures.  It was unclear whether it related 
to a neuroma formation from the prior laceration.  The 2000 
assessment was localized area of tenderness overlying an area 
of prior scalp laceration.  Whether it represented an area of 
neuroma was unclear.  

A January 2000 VA x-ray report resulted in an impression of 
moderate grade II spondylolisthesis with bilateral 
spondylolysis defect at L5-S1.  A June 2000 VA progress note 
relates several impressions, including chronic low back pain 
with spondylolisthesis.  A July 2000 VA progress note relate 
a secondary diagnosis of arthritis in the thumb and neck.  

An April 2002 statement from Dr. Peck indicates that in March 
1970, the veteran sustained a head injury that caused him to 
fall to the floor of the truck.  In August 1970, the veteran 
was seen with complaints of low back pain with no immediate 
history of trauma or injury.  Dr. Peck stated that in his 
experience dealing with low back and spinal injuries, the 
veteran's low back complaint in August 1970 "can be 
related" to the fall of March 1970.  It was common for an 
individual to sustain an injury that immediately is not 
enough to cause symptoms.  However, over a period of time, 
the joint and tissue degenerate causing irritation and then 
the condition becomes symptomatic, especially in this case 
when there was no history of immediate or recent trauma.  

Legal Analysis

The September 1995 denials of service connection for 
degenerative changes of the cervical spine and 
spondylolisthesis at L5-S1 became final and are not subject 
to revision on the same factual basis. 38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  In order to reopen these earlier claims, 
the veteran must present or secure new and material evidence 
with respect to the claims, which have been denied.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provides for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  The veteran's 
pending claim was filed prior to that date and these changes 
are not applicable in this case.

What was missing at the time of the September 1995 rating 
decision was competent medical evidence suggesting that the 
veteran's current degenerative changes of the cervical spine 
and spondylolisthesis at L5-S1 were causally linked to the 
veteran's service in general or specifically to the March 
1970 laceration to the back of his head.  The Board finds 
that evidence submitted since the September 1995 rating 
decision is new within the meaning of the cited legal 
authority (because it is not cumulative of previously 
considered evidence in that it merely duplicates evidence 
already of record), and material (because it does not provide 
a more complete picture, within the meaning of Hodge, supra).

The June 1978 private medical report relates the veteran's 
complaints of low back pain to a recent injury.  Yet, it also 
places the veteran's spondylolysis earlier than the recent 
injury, more proximate to the veteran's service, which ended 
in January 1975.  Thus the report bears substantially and 
materially on the issue of service connection for 
spondylolisthesis and it contributes to a more complete 
picture of the circumstances surrounding the origin of this 
disability. 

The July 2000 VA outpatient clinic record that contains a 
diagnosis of "arthritis of the neck" is relevant to the 
issue of service connection for cervical spine arthritis.  As 
the previously considered evidence did not include such a 
diagnosis, this evidence also contributes to a more complete 
picture of the circumstances surrounding the origin of this 
disability.   The Federal Circuit has clearly stated that new 
and material evidence does not have be of such weight as to 
change the outcome of the prior decision.  Hodge, supra. 

Dr. Peck's April 2002 opinion is based on more than the 
veteran's own history; he refers to his own experience in 
treating low back and spinal injuries.  Further, the opinion 
that the veteran's 1970 head injury and his current claimed 
lumbar spine disorder could be related bears substantially 
and materially on the issue of etiology of the veteran's 
cervical spine disorder.  The rational arguably suggests a 
link between the veteran's in-service head injury and his 
cervical spine arthritis and it also definitely contributes 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's lumbar spine disorder. 

The Board finds that the June 1978 private medical report and 
Dr. Peck's April 2002 opinion are significant enough that 
they must be considered in order to fairly decide the merits 
of these claims.  Therefore, they are new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the Board is required to reopen the previously 
denied claim of service connection for degenerative changes 
of the cervical spine and spondylolisthesis at L5-S1.  


ORDER

New and material evidence having been received, the veteran's 
claims for service connection for degenerative changes of the 
cervical spine and spondylolisthesis at L5-S1 are reopened; 
to this extent only, the appeal is granted.  


REMAND

Having determined that the veteran's claims of entitlement to 
service connection for degenerative changes of the spine and 
spondylolisthesis at L5-S1 have been reopened, the claims 
must be considered de novo.  The Board notes that proper 
adjudication of these claims requires additional evidentiary 
development, as provided below.

Accordingly, these issues are REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a spinal examination by the 
appropriate specialist to determine the 
nature and severity of any disabilities 
of the cervical spine and lumbosacral 
spine.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested studies.  All 
indicated tests should be performed.  The 
examiner should note that the veteran's 
service medical records show that in 
March 1970 he sustained a head injury 
with a scalp laceration.  Skull films 
were negative.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not that any current 
degenerative changes of the cervical 
spine or spondylolisthesis at L5-S1 were 
incurred as a result of the specified 
injury during service.  The examiner is 
asked to provide a rationale for any 
opinion expressed.  If the examiner finds 
it impossible to provide the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed with regard to the issues on 
appeal.  In particular, the RO must 
ensure that the notification requirements 
and development procedures in sections 3 
and 4 of the Act, codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portion of the information 
and evidence necessary to substantiate 
the veteran's claims is to be provided by 
which party and the one year time limit 
to submit such information and evidence.  
38 U.S.C. § 5103 (a)(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

